Citation Nr: 1035461	
Decision Date: 09/20/10    Archive Date: 09/28/10

DOCKET NO.  07-07 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, 
Montana


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from 
February 1971 to March 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on remand from the United States 
Court of Appeals for Veterans Claims (Court).  The case was 
originally before the Board on appeal from a May 2005 rating 
decision of the Seattle, Washington Department of Veterans 
Affairs (VA) Regional Office (RO) that, in pertinent part, denied 
service connection for bilateral hearing loss and tinnitus, and 
declined to reopen a claim of service connection for a right knee 
disorder.  The Veteran's claims file is now in the jurisdiction 
of the Fort Harrison, Montana RO.  In April 2008, the case was 
remanded for additional development and to satisfy notice 
requirements.  In a decision issued in July 2009, the Board 
denied the Veteran's claims.  He appealed the Board's decision to 
deny entitlement to service connection for bilateral hearing loss 
and tinnitus to the Court.  In March 2010, the Court vacated the 
Board's July 2009 decision as to those matters and remanded them 
for readjudication consistent with instructions outlined in a 
March 2010 Joint Motion for an Order Partially Vacating and 
Remanding the Board Decision and Incorporating the Terms of this 
Remand (Joint Motion) by the parties.  

The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if any action on his part is 
required.


REMAND

The Veteran's service treatment records (STRs) show that on 
clinical evaluation, on both March 19709 enlistment and February 
1974 separation physical examinations, the Veteran's ears were 
noted to be normal.  Associated reports of medical history were 
also silent for any history of hearing loss, or ear, nose, and 
throat troubles.

Audiometry on March 1970 service entrance examination revealed 
that puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
0
0
0
n/a
0
n/a
Left 
Ear
0
0
0
n/a
5
n/a

Audiometry on February 1974 service separation examination 
revealed that puretone thresholds, in decibels, were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
20
15
0
n/a
0
n/a
Left 
Ear
25
15
0
n/a
0
n/a

In its July 2009 decision, the Board noted that the record 
included both medical evidence that tended to support the 
Veteran's claims of service connection for hearing loss and 
tinnitus, and medical evidence that was against the claims.  The 
evidence that tended to support his claims consisted of a January 
2005 private treatment report wherein the audiologist opined that 
it was "more likely than not" that the Veteran's hearing loss 
and tinnitus were related to his service.  The evidence that was 
against his claims consisted of the reports from VA authorized 
audiological examinations in April 2005 and February 2009.  The 
April 2005 VA examiner noted that the Veteran had "normal" 
audiometric examinations at the time of his enlistment and 
separation from service, and opined that his hearing loss and 
tinnitus were not caused by, or a result of his military service.  
The February 2009 VA examiner likewise found that the Veteran had 
"normal" hearing at the time of his enlistment and separation 
from service, "with no significant difference between the two 
evaluations," and opined that his hearing loss was not related 
to his service.  As for the Veteran's tinnitus, he opined that 
since "there was not a shift in [the Veteran's] hearing 
thresholds during his military service," it was "less likely 
than not" that his current tinnitus was related to his service.  

After evaluating the medical opinions of record, the Board found 
the April 2005 and February 2009 VA examiners' opinions more 
probative than the January 2005 private opinion, explaining that 
they "include[d] rationale for the opinions provided, and based 
[their] opinions on a thorough review of the claims file, noting 
the normal audiometry in service," and denied the Veteran's 
claims of service connection.  See Gabrielson v. Brown, 7 Vet. 
App. 36 (1994).  

However, the March 2010 Joint Motion made the following 
observations about the Veteran's STRs: 1) His February 1974 
service separation audiometric examination report reflects a 
finding of 25 decibels at the 500 Hertz level for the left ear.  
As threshold levels above 20 decibels indicate some level of 
hearing loss (see Hensley v. Brown, 5 Vet. App. 155, 157 (1993)), 
this suggests the Veteran's hearing in his left hear was not 
"normal" at the time of his separation from service.  2) A 
comparison of the Veteran's service audiograms show that his 
puretone thresholds increased between enlistment and separation 
at the 500 and 1000 Hertz levels in both ears.  Such a finding is 
contrary to the April 2009 VA examiner's assertion that there was 
no significant difference between the Veteran's service 
enlistment and separation audiograms.  The Court-endorsed Joint 
Motion is now "the law of the case" in this matter.

As neither the April 2005 VA examiner nor the February 2009 VA 
examiner commented on the significance of the Veteran having a 25 
decibel puretone threshold at the 500 Hertz level in his left ear 
at the time of his separation, and also did not comment on the 
differences shown between his enlistment and separation 
audiograms, these matters must be remanded for clarification of 
their opinions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Accordingly, the case is REMANDED for the following:

1. 	The RO should forward the Veteran's 
claims file (to include a copy of the March 
2010 Joint Motion and this remand, and with 
specific attention invited to the Veteran's 
in-service audiograms) to the February 2009 
VA examiner/opinion provider for review and 
an addendum opinion that clarifies his 
earlier statements.  Specifically, and with 
consideration given to the observations made 
by the Court in its March 2010 Joint Motion 
(as explained above), he should explain his 
findings that the Veteran had "normal" 
hearing at the time of his separation, and 
that there was no significant difference 
between his enlistment and separation 
audiograms.  Thereafter, the VA examiner/ 
opinion provider should express (with 
explanation of rationale that addresses the 
Joint Motion observations) whether it is 
still his opinion that the Veteran's hearing 
loss disability and/or tinnitus are not 
related to his service, to include noise 
exposure therein.  

If the February 2009 VA examiner/opinion 
provider is unavailable or unable to offer 
the opinion sought, the Veteran's claims file 
should be forwarded to another appropriate 
healthcare professional (otolaryngologist/ 
audiologist, e.g.) for review and the opinion 
sought.

2. 	The RO should then re-adjudicate the 
claims.  If either remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the Veteran 
and his representative the opportunity to 
respond.  The case should then be returned to 
the Board, if in order, for further review.

The purpose of this remand is to implement the mandates of the 
Court as expressed in the Joint Motion, and to ensure that all 
necessary development is completed.  The appellant has the right 
to submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

